

Exhibit 10.1




EXECUTION VERSION
THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [###]






AIRCRAFT SALE AGREEMENT
Dated as of March 28, 2018


AMONG


SPIRIT AIRLINES, INC.
as Buyer


and


WILMINGTON TRUST COMPANY
(acting not in its individual capacity, but solely as owner trustee under each
Trust Agreement)
as Sellers


and


AERCAP GLOBAL AVIATION TRUST
as Owner Participant


Aircraft Make and Model:             14 Used Airbus model A319-100







--------------------------------------------------------------------------------



Exhibit 10.1




Aircraft Manufacturer's Serial Numbers:
2433, 2470, 2473, 2485, 2490, 2673, 2679, 2704, 2711, 2978, 3007, 3017, 3026 and
3165

Make and Model of Engines:            International Aero Engines AG (IAE) model
V2524-A5








2    



--------------------------------------------------------------------------------




Exhibit 10.1




TABLE OF CONTENTS
ARTICLE 1: DEFINITIONS3
ARTICLE 2: PLACE AND DATE OF SALE6
ARTICLE 3: SALE PRICE AND OTHER PAYMENTS7
ARTICLE 4: CONDITION OF AIRCRAFT8
ARTICLE 5: BILL OF SALE AND OTHER DOCUMENTARY REQUIREMENTS10
ARTICLE 6: SELLER ASSIGNMENT OF RIGHTS AND WARRANTIES11
ARTICLE 7: EXPENSES AND TAXES12
ARTICLE 8: BUYER INDEMNITY13
ARTICLE 9: OWNER PARTICIPANT GUARANTY15
ARTICLE 10: INSURANCE16
ARTICLE 11: REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER17
ARTICLE 12: REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER19
ARTICLE 13: REPRESENTATIONS, WARRANTIES AND COVENANTS OF OWNER PARTICIPANT19
ARTICLE 14: NOTICES20
ARTICLE 15: GOVERNING LAW AND JURISDICTION21
ARTICLE 16: MISCELLANEOUS    22
EXHIBIT A: AIRCRAFT DESCRIPTION31
EXHIBIT A-1: BASE PURCHASE PRICE35
EXHIBIT B: LEASES36
EXHIBIT C: TRUST AGREEMENTS38
EXHIBIT D: AIRCRAFT CONDITION40
EXHIBIT E: ACCEPTANCE CERTIFICATE41
EXHIBIT F: WARRANTY BILL OF SALE43
EXHIBIT G: FORM OF LEASE TERMINATION AGREEMENT44
EXHIBIT H: FORM OF FAA LEASE TERMINATION46









--------------------------------------------------------------------------------




Exhibit 10.1




AIRCRAFT SALE AGREEMENT
THIS AIRCRAFT SALE AGREEMENT (this "Agreement") is made and entered into as of
March 28, 2018 among:
(1)
SPIRIT AIRLINES, INC. a Delaware corporation whose address and principal place
of business is at 2800 Executive Way, Miramar, Florida 33025, United States of
America ("Buyer") and

(2)
WILMINGTON TRUST COMPANY, a Delaware trust company, whose address and principal
place of business is at 1100 North Market Street, Wilmington, Delaware
19890-1605, U.S.A. acting not in its individual capacity but solely as owner
trustee under each Trust Agreement (each, a "Seller" and collectively,
“Sellers”); and

(3)
AERCAP GLOBAL AVIATION TRUST, a Delaware statutory trust with an address at 4450
Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland (“Owner Participant”).

The subject matter of this Agreement is fourteen used aircraft and the engines
relating thereto, as further described herein, which Sellers desire to sell to
Buyer and Buyer is willing to purchase from Sellers.
In consideration of and subject to the mutual covenants, terms and conditions
contained in this Agreement, Sellers hereby agree to sell to Buyer and Buyer
hereby agrees to purchase from Sellers each Aircraft, and Sellers, Owner
Participant and Buyer further agree as follows:
ARTICLE 1: DEFINITIONS
Except where the context otherwise requires, the following words have the
following meanings for all purposes of this Agreement. The definitions are
equally applicable to the singular and plural forms of the words. Any agreement
defined below includes each amendment, modification, supplement and waiver
thereto in effect from time to time. All capitalized terms used but not
otherwise defined herein have the meaning set forth in the Lease.
General Definitions.
"Acceptance Certificate" means, in relation to an Aircraft, an acceptance
certificate in the form set forth in Exhibit E.
"Aircraft" means each Airframe, together with the Engines, the Parts and the
Aircraft Documentation relating thereto, collectively, all as described in the
relevant Lease and as presently leased to Lessee by relevant Lessor.
"Aircraft Activity" means, in relation to an Aircraft, the ownership,
possession, use, import, export, registration, re-registration, deregistration,
non-registration, manufacture, performance, transportation, management,
location, movement, acquisition, disposal, transfer, exchange, control, design,
condition, defect, testing, inspection, acceptance, delivery, redelivery,
leasing, subleasing, wetleasing, pooling, interchange, maintenance, repair,
loss, damage, emissions, refurbishment, insurance, reinsurance, service,
modification, overhaul, replacement, alteration, storage, removal or operation
of such Aircraft or the Airframe, any Engine or any Part thereof (whether in the
air or on the ground or otherwise).
"Aircraft Documentation" in relation to an Aircraft, has the meaning given to
such expression in the relevant Lease, to the extent title thereto is vested in
Lessor under such Lease, in accordance with the terms of such Lease.
"Airframe" in relation to an Aircraft, has the meaning given to such expression
in the relevant Lease.




3    



--------------------------------------------------------------------------------




Exhibit 10.1




"Apportioned Purchase Price" means, in relation to an Aircraft, exclusive of
Taxes:
(i)     the Base Purchase Price for such Aircraft; plus
(ii)
interest on the Base Purchase Price for such Aircraft at an annual fixed rate of
[###], calculated on an actual 365 days basis for each day from and including
the Economic Closing Date up to and excluding the Sale Date for such Aircraft;
minus

(iii)
all Base Rent (as defined in the relevant Lease) received by the relevant Seller
(as Lessor) under the relevant Lease allocable to the period commencing on the
Economic Closing Date and continuing thereafter; minus

(iv)
any cash Security Deposit (as defined in the relevant Lease) received by such
Seller and not applied by such Seller in accordance with such Lease; minus

(v)
all Reserves (as defined in the relevant Lease) and any other supplemental Rent
(as defined in the relevant Lease) received by such Seller and not disbursed to
Buyer (as Lessee) or any third party in accordance with such Lease.



"Aviation Authority" means the FAA or any Government Entity which under the Laws
of the U.S.A. from time to time has control over civil aviation or the
registration, airworthiness or operation of aircraft in the U.S.A.
"Base Purchase Price" means, in relation to an Aircraft, the purchase price set
forth for such Aircraft as set forth on Exhibit A-1, exclusive of Taxes.
"Bill of Sale" means, in relation to an Aircraft, a bill of sale in form and
substance as provided in Exhibit F.
"Business Day" means a day, other than a Saturday or Sunday, on which the banks
in the cities where Buyer's and Sellers’ respective banks are located, are open
for the transaction of business.
"Default Interest Rate" means [###] above the Dollar LIBOR note in effect on the
applicable due date.
"Dollars" and "US$" means the lawful currency of the United States of America.
"Economic Closing Date" means January 1, 2018.
"Engine" in relation to an Aircraft, has the meaning given to such expression in
the relevant Lease or any other engine which Seller and Buyer agree in writing
will be substituted therefor and all Parts installed in or on any of such engine
at Sale of such Aircraft (or substituted, renewed or replacement Parts in
accordance with the relevant Lease or this Agreement).
"FAA Bill of Sale" means, in relation to an Aircraft, a bill of sale in the form
of FAA form 8050-2.
"FAA Counsel" means Daugherty, Fowler, Peregrin, Haught & Jenson.
"FAA Lease Termination" means, in relation to an Aircraft, the FAA release and
termination in the form set forth on Exhibit H.
"Final Sale Date" means August 31, 2018 or such other date as Owner Participant
and Buyer may agree in writing.
"Government Entity" means any (a) national, state, provincial, municipal or
local government, (b) board, commission, authority, department, division,
instrumentality, court, agency or political subdivision thereof or (c)
association, organization or institution of which any of the entities listed in
(a) or (b) is a member or to whose jurisdiction any such entity is subject.


4    



--------------------------------------------------------------------------------



Exhibit 10.1




"Governing Jurisdiction" means the courts of the State of New York in the County
of New York or any Federal court of the United States of America sitting in such
County.
"Governing Law" means the laws of the State of New York, United States of
America without regard to conflict of law principles other than Section 5-1401
of the New York General Obligations Law.
"International Registry" and "international interest" have meanings given to
such expressions in The Convention on International Interests in Mobile
Equipment, concluded in Cape Town, South Africa on November 16, 2001.
"Law" means any (a) law, statute, decree, constitution, regulation, judgment,
injunction, order or directive of any Government Entity, (b) treaty, pact,
compact or other agreement to which any Government Entity is a signatory or
party, (c) judicial or administrative interpretation or application of any of
the foregoing or (d) any binding judicial precedent having the force of law.
"Lease" means, in relation to an Aircraft, the lease agreement for such Aircraft
between the relevant Seller (as Lessor thereunder) and Buyer (as Lessee
thereunder) as more particularly described in Exhibit B.
"Lease Termination Agreement" means, in respect of an Aircraft, a lease
termination agreement in the form set forth in Exhibit G.
"Lessee" in relation to an Aircraft, has the meaning given to such expression in
the relevant Lease.
"Lessor" in relation to an Aircraft, has the meaning given to such expression in
the relevant Lease.
"Loss" means any and all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs, disbursements and expenses (including legal fees,
costs and related expenses) of every kind and nature.
"Manufacturer" means Airbus SAS.
"Part" in relation to an Aircraft, has the meaning given to such expression in
the relevant Lease, to the extent title thereto is vested in Lessor in
accordance with the terms of the relevant Lease.
"Person" means any individual, firm, partnership, joint venture, trust,
corporation, company, Government Entity, committee, department, authority or any
body or entity, incorporated or unincorporated, whether having distinct legal
personality or not.
"Sale" means, in relation to an Aircraft, the tender for sale of such Aircraft
by the relevant Seller to Buyer and Buyer's purchase of such Aircraft from such
Seller in accordance with this Agreement.
"Sale Date" in relation to an Aircraft, means the date on which the Sale takes
place.
"Sale Location" means, in relation to an Aircraft, Fort Lauderdale, Florida,
U.S.A. or such other place as may be agreed in writing by Buyer and the relevant
Seller.
"Scheduled Sale Date" means, in relation to an Aircraft, the date within the
Scheduled Sale Month mutually agreed by Buyer and Owner Participant or such
other date which Buyer and Owner Participant may agree as being the date on
which the Sale is expected to occur.
"Scheduled Sale Month" means, in relation to an Aircraft, the month set forth on
Exhibit A-1.
"Security Interest" means any encumbrance or security interest, however and
wherever created or arising including (without prejudice to the generality of
the foregoing) any right of ownership, security, mortgage, pledge, charge,
encumbrance, lease, lien, international interest, statutory or other right in
rem, hypothecation, title retention, attachment, levy, claim or right of
possession, seizure or detention.


5    



--------------------------------------------------------------------------------



Exhibit 10.1




"Sellers’ Bank" means the Sellers’ bank account specified in Article 3.2 or such
other bank account as the Sellers may from time to time designate by written
notice to Buyer.
"Seller Indemnitee" means, in relation to an Aircraft, each of the relevant
Seller, Owner Participant, International Lease Finance Corporation and AerCap
Ireland Capital Designated Activity Company and each of their respective
officers, directors, employees, agents and shareholders.
"State of Registration" means U.S.A.
"Taxes" has the meaning given to such expression in Article 7.2.
"Tax Indemnitee" means, in relation to an Aircraft, the relevant Seller, Owner
Participant and AerCap Ireland Capital Designated Activity Company.
"this Agreement" means this Aircraft Sale Agreement, together with all Exhibits
hereto.
"Total Loss" in relation to an Aircraft, has the meaning given to such
expression in the relevant Lease.
"Trust Agreement" means, in relation to an Aircraft, the trust agreement between
Owner Participant and the relevant Seller, as more particularly described in
Exhibit C.
"Warranted Security Interests" means at the time of the Sale, in relation to an
Aircraft, any Security Interests created by or through the relevant Seller or
Owner Participant.
ARTICLE 2: PLACE AND DATE OF SALE
2
2.1
Location of Sale.

In respect of an Aircraft, the relevant Seller will tender such Aircraft for
sale to Buyer at the relevant Sale Location.
2.2
Scheduled Sale Date.

In respect of an Aircraft, as of the date hereof, the sale of such Aircraft by
the relevant Seller to Buyer is scheduled to occur on the relevant Scheduled
Sale Date.
2.3
Total Loss prior to Sale.

In respect of an Aircraft, if a Total Loss of the Aircraft or Airframe with
respect to such Aircraft has occurred, this Agreement will terminate in respect
of such Aircraft, and none of the parties will have any further liability to the
other parties under this Agreement in respect of such Aircraft.
2.4
Cancellation for Delay.

In respect of an Aircraft, if the Sale of such Aircraft has not occurred by the
Final Sale Date, then each of the parties may (provided that such party is not
in breach of this Agreement) terminate this Agreement in respect of such
Aircraft, by giving the other parties written notice within 10 Business Days
after the Final Sale Date and this Agreement will terminate with respect to such
Aircraft on the date of receipt of such notice. In the event of such
termination, none of the parties will have any further liability to the other in
respect of such Aircraft pursuant to this Agreement. If none of the parties
gives notice of termination within such 10 Business Days, all of the parties
lose all rights to terminate under this Article 2.4 in respect of such Aircraft
unless otherwise agreed in writing by the parties.







6    



--------------------------------------------------------------------------------



Exhibit 10.1




2.5
Cancellation for Anticipatory Delay.

Promptly after a party becomes aware that in such party’s reasonable opinion a
delay (other than a delay caused by or arising from any action or inaction of
such party) will cause the Sale of an Aircraft to be delayed beyond the Final
Sale Date, such party will notify the other and the parties shall (during the 5
Business Day period following such notice) discuss in good faith a revised Final
Sale Date for such Aircraft. If a new Final Sale Date is not agreed and
confirmed in writing within such 5 Business Day period, then by written notice
to the parties given within 10 Business Days after receipt of such notice, each
of the parties may (provided that such party is not in breach of this Agreement)
by written notice to the other parties to this Agreement, terminate this
Agreement in respect of such Aircraft and this Agreement will terminate on the
date of receipt of such notice. In the event of such termination, none of the
parties will have any further liability to the other in respect of such Aircraft
pursuant to this Agreement. If none of the parties gives notice of termination
within such 10 Business Days, all of the parties lose all right to terminate
under Articles 2.4 and 2.5 unless otherwise agreed in writing by the parties.
2.6
Risk of Loss.

In respect of an Aircraft, on and from the Sale of such Aircraft, all risk of
loss and damage to such Aircraft will pass from relevant Seller to Buyer.
ARTICLE 3: SALE PRICE AND OTHER PAYMENTS
3
3.1
Sale Price.

In respect of an Aircraft, on the relevant Scheduled Sale Date, provided the
conditions precedent set forth in Article 5.1 have been satisfied (or waived by
Buyer) in respect of such Aircraft, Buyer will pay to the relevant Seller the
Apportioned Sale Price for such Aircraft and cause the other conditions
precedent in respect of such Aircraft set forth in Article 5.2 to be satisfied,
whereupon the relevant Seller will execute and deliver the Bill of Sale for such
Aircraft to Buyer.
3.2
Sellers’ Bank Account.

In respect of an Aircraft, the Apportioned Purchase Price for such Aircraft and
all other amounts payable by Buyer to the relevant Seller in respect of such
Aircraft under this Agreement will be paid by wire transfer of immediately
available Dollar funds to Sellers’ bank account at:
    
Account Name:
[###]
Account Number:
[###]
Swift Code:
[###]
ABA/Fedwire:
[###]
Bank Name:
[###]
Bank Address:
[###]



When it is stated in this Agreement that any payment is due or must be paid or
made by Buyer by a specific date, then such payment actually must be received by
Sellers’ Bank on or before such specific date, even if, in order for such
payment to be received by Sellers’ Bank by such specific date, Buyer must
initiate the wire transfer prior to such specific date.









7    



--------------------------------------------------------------------------------



Exhibit 10.1




3.3
Payments.

All payments to be made by Buyer under this Agreement (1) will be made without
set off or counterclaim whatsoever and (2) will be made in full without any
deduction or withholding in respect of Taxes unless the deduction or withholding
is required by Law, in which event Buyer will: (a) ensure that the deduction or
withholding does not exceed the minimum amount legally required; (b) forthwith
pay to Seller such additional amount so that the net amount received by Seller
will equal the full amount which would have been received by Seller had no such
deduction or withholding been made; (c) pay to the relevant taxation authority
or other Government Entity within the period for payment permitted by Law the
full amount of the deduction or withholding (including, but without prejudice to
the generality of the foregoing, the full amount of any deduction or withholding
from any additional amount paid pursuant to this Article 3.3); and (d) furnish
to Seller, within the period for payment permitted by the relevant Law, an
official receipt of the relevant taxation authority or other Government Entity
in respect of all amounts so deducted or withheld or, if such receipts are not
customarily issued by such authority or other Government Entity in respect of
payment of amounts so deducted or withheld, a certificate of deduction or
equivalent evidence of the relevant deduction or withholding in form and
substance reasonably satisfactory to Seller; provided that, for the avoidance of
doubt, Buyer shall not be required to pay any additional amount pursuant to
Article 3.3(b) unless the applicable deduction or withholding is a Tax as
defined in Article 7.2.
3.4
Interest.

Any amount due or payable by Buyer under this Agreement will, if not paid when
due, bear interest at the Default Interest Rate from the date such amount is due
until the date of actual payment. Such interest will accrue on a day-to-day
basis. All amounts of interest payable under this Article 3.4 will be calculated
on the basis of the actual number of days elapsed (from the applicable due date
until and including the date of payment in full by Buyer) and a 360 day year.
ARTICLE 4: CONDITION OF AIRCRAFT
4
4.1
Buyer Inspection of Aircraft at Sale.

In respect of an Aircraft, Buyer acknowledges that, as between Buyer and
relevant Seller, in accepting such Aircraft, Buyer is relying on its own
inspection and knowledge of such Aircraft in determining whether such Aircraft
meets the requirements of this Agreement.
4.2
Intentionally Omitted.

4.3
Disclaimer.

IN RESPECT OF AN AIRCRAFT, WITHOUT LIMITING THE RELEVANT SELLER’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 12.1.5 SUCH AIRCRAFT AND
EACH PART THEREOF IS SOLD IN "AS IS, WHERE IS" CONDITION WITH ALL FAULTS,
WITHOUT ANY REPRESENTATION, WARRANTY OR GUARANTEE OF ANY KIND BEING MADE OR
GIVEN BY THE RELEVANT SELLER, ITS SERVANTS OR AGENTS, EXPRESS OR IMPLIED,
ARISING BY LAW OR OTHERWISE.
4.3.1    IN RESPECT OF AN AIRCRAFT, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE RELEVANT SELLER SPECIFICALLY DISCLAIMS, AND EXCLUDES HEREFROM (a)
ANY WARRANTY AS TO THE AIRWORTHINESS, VALUE, DESIGN, QUALITY, MANUFACTURE,
OPERATION, OR CONDITION OF SUCH AIRCRAFT; (b) ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY OF MERCHANTABILITY OR FITNESS FOR USE OR FOR A
PARTICULAR PURPOSE; (c) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF
FREEDOM FROM ANY RIGHTFUL CLAIM BY WAY OF INFRINGEMENT OR THE LIKE; (d) ANY
IMPLIED REPRESENTATION OR


8    



--------------------------------------------------------------------------------




Exhibit 10.1




WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF
TRADE; (e) ANY EXPRESS OR IMPLIED WARRANTY REGARDING THE CONDITION OF SUCH
AIRCRAFT; AND (f) ANY OBLIGATION OR LIABILITY OF THE RELEVANT SELLER ARISING IN
CONTRACT OR IN TORT (INCLUDING STRICT LIABILITY OR SUCH AS MAY ARISE BY REASON
OF SELLER'S NEGLIGENCE) ACTUAL OR IMPUTED, OR IN STRICT LIABILITY, INCLUDING ANY
OBLIGATION OR LIABILITY FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO SUCH
AIRCRAFT OR FOR ANY LIABILITY OF BUYER TO ANY THIRD PARTY OR ANY OTHER DIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGE WHATSOEVER.
4.3.2
IN RESPECT OF AN AIRCRAFT, DELIVERY BY BUYER TO THE RELEVANT SELLER OF THE
ACCEPTANCE CERTIFICATE IN RELATION TO SUCH AIRCRAFT WILL BE CONCLUSIVE PROOF AS
BETWEEN SUCH SELLER AND BUYER THAT BUYER'S TECHNICAL EXPERTS HAVE EXAMINED AND
INVESTIGATED SUCH AIRCRAFT AND EACH PART THEREOF AND THAT SUCH AIRCRAFT AND EACH
PART THEREOF IS AIRWORTHY AND IN GOOD WORKING ORDER AND REPAIR, WITHOUT DEFECT
(WHETHER OR NOT DISCOVERABLE ON THE SALE DATE) AND IN EVERY WAY SATISFACTORY TO
BUYER.

4.4
Deficiencies and Delays.

In respect of an Aircraft, Buyer agrees that, from and after the time of Sale of
such Aircraft, the relevant Seller will not be liable for any Loss caused
directly or indirectly by such Aircraft or any part thereof, by any inadequacy
of such Aircraft for any purpose or any deficiency or defect therein, by the use
or performance of such Aircraft, by any maintenance or repairs to such Aircraft,
by any interruption or loss of service or use of such Aircraft or by any loss of
business or other consequential damage or any other damage whatsoever. Nothing
in Article 4.3.1 or this Article 4.4 will limit a relevant Seller or Owner
Participant’s express obligations or express warranties and representations as
set forth in this Agreement or in any relevant Bill of Sale, or, subject to
Article 16.15, liability as a result of a breach of such obligations or
representations and warranties.


























9    



--------------------------------------------------------------------------------



Exhibit 10.1




ARTICLE 5: BILL OF SALE AND OTHER DOCUMENTARY REQUIREMENTS
5
5.1
Conditions to Buyer's Obligations.

In respect of each Aircraft, the following are conditions precedent to Buyer's
obligation to purchase such Aircraft from the relevant Seller (which may be
waived in full or in part by Buyer at its sole discretion):
5.1.1
The Lease Termination Agreement and FAA Lease Termination for such Aircraft
shall have been executed and delivered by the relevant Lessor to FAA Counsel in
escrow for the benefit of Lessee;






5.1.2
On the Scheduled Sale Date for such Aircraft (or, if later, such other date on
which Seller tenders the Aircraft to Buyer), such Aircraft conforms to the
description set forth in Exhibits A and D and shall be located at the Sale
Location or in a mutually acceptable location for the purposes of minimising and
eliminating Taxes;

5.1.3
Owner Participant will have delivered to Buyer certified copies of resolutions
of the Board of Directors or management board of Owner Participant or other
written evidence of appropriate corporate action duly certifying and authorizing
the sale of the Aircraft hereunder and the execution, delivery and performance
of this Agreement, together with an incumbency certificate as to the Person or
Persons authorized to execute and deliver documents on behalf of Owner
Participant hereunder;

5.1.4
The relevant Seller will have delivered to Buyer certified copies of resolutions
of the Board of Directors of such Seller or other written evidence of
appropriate corporate action duly certifying and authorizing the sale of such
Aircraft hereunder and the execution, delivery and performance of this
Agreement, together with an incumbency certificate as to the Person or Persons
authorized to execute and deliver documents on behalf of the relevant Seller
hereunder;

5.1.5Owner Participant will not be in breach of its obligations under this
Agreement;
5.1.6The relevant Seller will not be in breach of its obligations under this
Agreement;
5.1.7
The relevant Seller will have executed and delivered the Bill of Sale for such
Aircraft and the FAA Bill of Sale for such Aircraft to FAA Counsel in escrow for
the benefit of Lessee; and

5.1.8
The relevant Seller will have delivered to Lessee a duly completed and executed
IRS Form W-9 and any other appropriate forms or documentation and Owner
Participant will have delivered a duly completed and executed IRS Form W-8 and
any other appropriate forms or documentation, in each case establishing a
complete exemption for any withholding that would otherwise be imposed on any
payments made hereunder.

5.2
Conditions to Seller's Obligations.

In respect of each Aircraft, the following are conditions precedent to the
relevant Seller's obligation to sell such Aircraft to Buyer (which may be waived
in full or in part by such Seller at its sole discretion):
5.2.1
The Lease Termination Agreement and FAA Lease Termination for such Aircraft
shall have been executed and delivered by Lessee to FAA Counsel in escrow for
the benefit of the relevant Lessor;



10    



--------------------------------------------------------------------------------



Exhibit 10.1




5.2.2No Event of Default will have occurred and be continuing under the relevant
Lease;
5.2.3
The relevant Lessor will have received all amounts due and owing from Lessee to
such Lessor in respect of such Aircraft pursuant to the relevant Lease;

5.2.4
Buyer will have executed and delivered to the relevant Seller an Acceptance
Certificate for such Aircraft in the form of Exhibit E covering such Aircraft
and effective as of the Sale Date for such Aircraft;

5.2.5
The relevant Seller will have received from Buyer the Apportioned Purchase Price
for such Aircraft in accordance with Article 3.1;

5.2.6
The relevant Seller will have received a certificate of insurance and broker’s
undertaking in respect of such Aircraft evidencing insurance in accordance with
Article 10;

5.2.7
Buyer will have delivered to relevant Seller certified copies of resolutions of
the Board of Directors of Buyer or other written evidence of appropriate
corporate action duly certifying and authorizing the sale of the Aircraft
hereunder and the execution, delivery and performance of this Agreement,
together with an incumbency certificate as to the Person or Persons authorized
to execute and deliver documents on behalf of Buyer hereunder;

5.2.8Buyer will not be in breach of its obligations under this Agreement; and
5.2.9
On the Scheduled Sale Date for such Aircraft (or, if later, such other date on
which Seller tenders the Aircraft to Buyer), such Aircraft shall be located at
the Sale Location or in a mutually acceptable location for the purposes of
minimising and eliminating Taxes.

5.3
Filings and Registrations.

In respect of each Aircraft, in connection with and concurrently with the Sale
of such Aircraft the following will occur:
5.3.1
The parties hereto will cause the FAA Lease Termination for such Aircraft, the
FAA Bill of Sale for such Aircraft and the Application for Aircraft Registration
for such Aircraft in the name of Lessee to be filed and recorded, or filed for
recording with the FAA in the following order: first, such FAA Lease
Termination, second, such FAA Bill of Sale, and third, such Application for
Aircraft Registration.

5.3.2
The parties hereto will cause the deregistration and registration of the
following to be effected on the International Registry in the following order:
first, discharge of the International Interests created pursuant to the relevant
Lease, and second, registration of the Sale of the relevant Airframe and Engines
from the relevant Seller to Lessee.

ARTICLE 6: SELLER ASSIGNMENT OF RIGHTS AND WARRANTIES
6
6.1
Assignable Warranties.

In relation to each Aircraft, promptly following the Sale of such Aircraft, the
relevant Seller will assign to Buyer any assignable warranties and indemnities
given to such Seller by Manufacturer and the Engine manufacturer for such
Aircraft, by executing and delivering to Buyer of assignments substantially in
the form of the existing warranty assignments in favour of Lessee. Effective on
the Sale Date of an Aircraft, all other assignable vendor warranties with
respect to such Aircraft are hereby assigned by the relevant Seller to Buyer.
6.2
Non-Assignable Warranties.



11    



--------------------------------------------------------------------------------



Exhibit 10.1




In relation to each Aircraft, following the Sale of such Aircraft, to the extent
that any warranty or indemnity given to the relevant Seller by Manufacturer or
any other Person with respect to such Aircraft cannot be assigned, Buyer will be
entitled to take such action to enforce such warranty or indemnity in the name
of such Seller against Manufacturer or such other Person as Buyer reasonably
sees fit, but subject to Buyer's first ensuring that such Seller is indemnified
and secured to such Seller's satisfaction against all losses, damages, costs,
expenses and liabilities thereby incurred or reasonably expected to be incurred.



ARTICLE 7: EXPENSES AND TAXES
7
7.1
Costs and Expenses of Sale.

In relation to each Aircraft, Buyer, the relevant Seller and Owner Participant
will each be responsible for its own costs and expenses with respect to the
purchase and sale of such Aircraft. Buyer will pay all costs and expenses
incurred by Lessee in connection with the termination of the leasing of such
Aircraft pursuant to the relevant Lease and all expenses to deregister the
Aircraft in the name of the relevant Seller and to reregister the Aircraft in
the name of Buyer.
7.2
Taxes.

In relation to each Aircraft, Buyer agrees to pay promptly when due, and to
indemnify and hold harmless each Tax Indemnitee on a full indemnity basis from,
all sales, use, stamp duty, value added, transfer or similar taxes imposed by
any jurisdiction, Government Entity or taxing authority (and any fees, levies,
duties, charges, deductions, withholdings, assessments, penalties, fines or
interest related to the foregoing taxes) in connection with this Agreement
and/or the Sale of such Aircraft (collectively, "Taxes").
7.3
Reserved.

7.4
After Tax Basis.

The amount which Buyer is required to pay with respect to any Taxes indemnified
against under Article 7.2 is an amount sufficient to restore the applicable Tax
Indemnitee on an after tax basis to the same position such Tax Indemnitee would
have been in had such Taxes not been incurred.
7.5
Timing of Payment.

Any amount payable to a Tax Indemnitee pursuant to this Article 7 will be paid
within 10 days after receipt of a written demand therefor from such Tax
Indemnitee accompanied by a written statement describing in reasonable detail
the basis for such indemnity and the computation of the amount so payable
provided, however, that such amount need not be paid by Buyer prior to the
earlier of (a) the date any Tax is payable to the appropriate Government Entity
or taxing authority or (b) in the case of amounts which are being contested by
Buyer in good faith or by such Tax Indemnitee pursuant to Article 7.6, the date
such contest is finally resolved.
7.6
Contests.

If a claim is made against a Tax Indemnitee for Taxes with respect to which
Buyer is liable for a payment or indemnity under this Agreement, such Tax
Indemnitee will promptly give Buyer notice in writing of such claim; provided,
however, that such Tax Indemnitee's failure to give notice will not relieve
Buyer of its obligations hereunder unless such failure materially impairs or
precludes Buyer's ability to contest the claim. So long as adequate reserves
have been made for such Taxes or, if required, an adequate bond has been posted,
then such Tax Indemnitee at Buyer's written request will in good faith, with due
diligence and at Buyer's expense, contest (or permit Buyer to contest in the
name of Buyer or such Tax Indemnitee) the validity, applicability or amount of
such Taxes.


12    



--------------------------------------------------------------------------------



Exhibit 10.1




7.7
Refunds.

Upon receipt by a Tax Indemnitee of a refund of all or any part of any Taxes
which Buyer has paid, such Tax Indemnitee will pay to Buyer the net amount of
such Taxes refunded.
    
7.8
Cooperation in Filing Tax Returns.

Buyer and each Tax Indemnitee will cooperate with one another (i) in providing
information which may be reasonably required to fulfill each party's tax filing
requirements and any audit information request arising from such filing and (ii)
in minimizing or eliminating any Taxes or withholding taxes imposed in
connection with any Sale.
ARTICLE 8: BUYER INDEMNITY
8
8.1
Buyer’s General Indemnity.

In relation to each Aircraft, except as set forth in Article 8.2, Buyer agrees
to indemnify and hold harmless each Seller Indemnitee relating to such Aircraft
from any Loss imposed on, incurred by or asserted against any such Seller
Indemnitee with respect to:
(a)
any Aircraft Activity of such Aircraft occurring after the Sale of such
Aircraft;

(b)
any claim arising after the Sale of such Aircraft that any design, article or
material in the Aircraft or that any Aircraft Activity of such Aircraft after
the Sale of such Aircraft constitutes an infringement of a patent, trademark,
copyright infringement, design or other proprietary right;

(c)
any non-compliance by Buyer with any term of this Agreement or the falsity or
inaccuracy of any representation or warranty of Buyer set forth herein; or

(d)
any failure of payment by Buyer of any sum to be paid by Buyer in respect of
such Aircraft when due under this Agreement.

The foregoing indemnity by Buyer is intended to include and cover any Loss to
which a Seller Indemnitee may be subject (in contract, tort, strict liability or
under any other theory) regardless of the negligence, whether active or passive
or of any other type, of such Seller Indemnitee, so long as such Loss does not
fall within any of the exceptions listed in Article 8.2.
8.2
Exceptions to General Indemnity.

The indemnity in Article 8.1 will not extend to a Loss which Buyer and the Owner
Participant mutually agree or, absent mutual agreement, is judicially determined
to have resulted from the gross negligence or wilful misconduct of the claimant.
Furthermore, the indemnities in Article 8.1 will not extend to any Loss
attributable to any Warranted Security Interest.
8.3
After Tax Basis.

The amount which Buyer will be required to pay with respect to any Loss
indemnified against under Article 8.1 will be an amount sufficient to restore
the relevant Seller Indemnitee, on an after tax basis, to the same position it
would have been in had such Loss not been incurred.




13    



--------------------------------------------------------------------------------




Exhibit 10.1






8.4
Timing of Payment.

It is the intent of the parties that each Seller Indemnitee will have the right
to indemnification for Loss hereunder as soon as a claim is made and as soon as
any Loss is incurred, whether or not such claim is meritorious and whether or
not liability is established (but subject to Articles 8.2. 8.5 and 8.9). Buyer
will pay the relevant Seller Indemnitee for Loss pursuant to this Article 8
within 10 days after receipt of a written demand therefor from such Seller
Indemnitee, accompanied by a written statement describing in reasonable detail
the basis for such indemnity.
8.5
Subrogation.

Upon the payment in full of any indemnity pursuant to this Article 8, Buyer will
be subrogated to any right of the relevant Seller Indemnitee in respect of the
matter against which such indemnity has been made.
8.6
Notice.

Each Seller Indemnitee will give prompt written notice to the Buyer of any
liability of which such party has knowledge for which Buyer is, or may be,
liable under this Article 8 provided, however, that failure to give such notice
will not terminate or affect any of the rights of the Seller Indemnitee under
this Article 8 except to the extent Buyer is materially prejudiced by the
failure to provide such notice.
8.7
Refunds.

In addition to Buyer’s rights under Article 8.5, if any Seller Indemnitee
obtains a recovery of all or any part of any amount which Buyer has paid to it,
the relevant Seller Indemnitee will pay to Buyer the net amount recovered by it.
8.8
Defense of Claims.

Buyer and its insurers will have the right (in each such case at Buyer's sole
expense) to investigate or, provided that Buyer or its insurers have not
reserved the right to dispute liability with respect to any insurance policies
pursuant to which coverage is sought, defend or compromise any claim covered by
insurance for which indemnification is sought pursuant to this Article 8 and
each Seller Indemnitee will reasonably cooperate with Buyer or its insurers with
respect thereto. If Buyer or its insurers are retaining attorneys to handle such
claim, such counsel must be reasonably satisfactory to the applicable Seller
Indemnitees. If not, the Seller Indemnitees will have the right to retain
counsel of their choice at Buyer's expense.
8.9
Other Indemnification.

Buyer will be obligated to indemnify and hold harmless the relevant Seller
Indemnitee in accordance with the terms of this Article 8 and any Seller
Indemnitee may invoke Buyer's obligations hereunder even if such Seller
Indemnitee also has received an agreement to indemnify and hold harmless with
respect to the same matters by another Person.
















14    



--------------------------------------------------------------------------------



Exhibit 10.1




ARTICLE 9: OWNER PARTICIPANT GUARANTY
9
9.1
Guarantee of Owner Participant.

Owner Participant does hereby unconditionally and irrevocably guarantee, as
primary obligor and not merely as surety, as unconditional, absolute, present
and continuing obligation, the full, proper and punctual payment and performance
by each Seller of any and all amounts payable and obligations

whatsoever under this Agreement, each Bill of Sale, each FAA Bill of Sale
(collectively, the “Seller Documents”) and each agreement entered into in
connection herewith or therewith to be paid or performed by each Seller
 (collectively, the "Guaranteed Obligations").  This guarantee shall remain in
full force and effect until the Guaranteed Obligations shall have been
irrevocably satisfied and paid in full.  In the event any payment made prior to,
or made pursuant to an agreement made prior to, the expiration of this guarantee
by any Seller to Buyer shall be later rescinded or declared void by reason of
any law, this guarantee shall be reinstated in full force and effect and the
liability of Owner Participant hereunder shall be computed as if such moneys had
never been paid.  The guarantee of Owner Participant hereunder shall not be
subject to any counterclaim, setoff, deduction, abatement or defense based upon
any claim Owner Participant may have against Buyer or any affiliate thereof, or
by reason of the invalidity, illegality, non-genuineness, irregularity,
compromise or unenforceability of, or any other event or occurrence affecting,
any Guaranteed Obligations, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstance or condition (whether or not Buyer shall have any knowledge or
notice thereof).  This guarantee is in no way conditioned upon any attempt to
collect from any Seller or any other Person, or upon any other event or
contingency, is a guarantee of all of the Guaranteed Obligations, and shall be
binding upon and enforceable against Owner Participant without regard to any
circumstances whatsoever.


9.2
Owner Participant’s Obligations Not Affected.

The obligations of Owner Participant under this Guaranty shall, to the fullest
extent permitted by applicable law, remain in full force and effect without
regard to, and shall not be impaired or affected by:
(a)
any extension, indulgence or renewal in respect of the payment of any amount
payable, or the performance of any Guaranteed Obligation; or

(b)
any amendment or modification of or addition or supplement to or deletion from
any of the terms of any Seller Document or any other agreement (including,
without limitation, any collateral security, other guarantee, if any, or other
credit support or right of offset with respect thereto) which may be made
relating to any Seller Document or any Guaranteed Obligation; or

(c)
any compromise, waiver, release or consent or other action or inaction in
respect of any of the terms of any Seller Document, or any other agreement
(including, without limitation, any collateral security, other guarantee, if
any, or other credit support or right of offset with respect thereto) which may
be made relating to any Seller Document or any Guaranteed Obligation; or

(d)
any exercise or non-exercise by the Buyer of any right, power, privilege or
remedy under or in respect of this Guaranty or any other Seller Document, or any
waiver of any such right, power, privilege or remedy or of any default in
respect of this Guaranty or any other Seller Document or any guarantee or other
agreement executed pursuant hereto, or any receipt of any security or any
release of any security; or

(e)
any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, dissolution, liquidation, or the like, of any Seller, Owner
Participant or any other Person; or



15    



--------------------------------------------------------------------------------



Exhibit 10.1




(f)
any limitation of the liability of any Seller under the terms of any Seller
Document which may now or hereafter be imposed by any statute, regulation or
rule of law; or

(g)
any merger or consolidation of any Seller or Owner Participant into or with any
other person or entity, or any sale, lease or transfer of any or all of the
assets of any Seller or Owner Participant to any other person or entity; or

(h)
any indebtedness of any Seller to any person or entity, including Owner
Participant; or

(i)
any change in law; or

(j)
absence of any notice to, or knowledge by, Owner Participant of the existence or
occurrence of any of the matters or events set forth in the foregoing
subdivisions (a) through (i); or

(k)
any other circumstance whatsoever, whether similar or dissimilar to the
foregoing, whether foreseen or unforeseen, that might otherwise constitute a
legal or equitable defense or discharge of the liabilities of a guarantor or
surety or that might otherwise limit recourse against Owner Participant.

9.3
Waiver.

Owner Participant unconditionally waives, to the fullest extent permitted by
law, (a) notices of the creation of any Guaranteed Obligation under the Seller
Documents or any of the matters referred to in Article 9.2 or any notice of or
proof of reliance by Buyer upon this Guaranty or acceptance of this Guaranty
(the Guaranteed Obligations shall conclusively be deemed to have been created,
contracted, incurred or renewed, extended, amended or waived in reliance upon
this Guaranty and all dealings between any Seller or Owner Participant and the
Buyer shall be conclusively presumed to have been had or consummated in reliance
upon this Guaranty), (b) all notices which may be required by statute, rule of
law or otherwise, now or hereafter in effect, to preserve intact any rights of
the Buyer against Owner Participant, including, without limitation, any demand,
presentment and protest, proof of notice of non-payment under any Seller
Document, and notice of default or any failure on the part of any Seller to
perform and comply with any Guaranteed Obligation, (c) any right to the
enforcement, assertion or exercise by the Buyer of any right, power, privilege
or remedy conferred herein or in any Seller Document or otherwise, (d) any
requirement of promptness or diligence on the part of the Buyer or (e) any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge, release or defense of a guarantor or surety, or which might otherwise
limit recourse against Owner Participant.
ARTICLE 10: INSURANCE
10
10.1
Liability Insurance.

In relation to each Aircraft, for a period of two years following the Sale Date
for such Aircraft, Buyer will include, or cause any subsequent owner, lessee or
other operator of the Aircraft to include, the Seller Indemnitees and their
respective successors and assigns (for their respective rights and interests) as
additional insureds on its aviation and airline legal liability insurances
(including products liability) in respect of such Aircraft in accordance with
the requirements of the relevant Lease as in effect on the Sale Date for such
Aircraft.
In any event, all such insurances will:
(a)    be in an amount not less than US$[###] per occurrence;
(b)
note the interest of each Seller Indemnitee;





16    



--------------------------------------------------------------------------------




Exhibit 10.1






(c)
provide that Seller, its directors, officers or employees, have no
responsibility for payment of premium;



(d)
provide that the insurance waive rights of subrogation against the Seller
Indemnitees to the extent the Buyer has waived its rights by its agreement to
indemnify such Seller Indemnitee;

(e)
provide that the insurance as to the interests of each Seller Indemnitee not be
invalidated by any action or inaction by any other person or party which results
in a breach of any term, condition or warranty of the policy;

(f)
be primary without rights of contribution in relation to any other insurance
which may be available to Seller Indemnitees;

(g)
Operate in all respects as if a separate policy had been issued to and covering
each insured thereunder; provided, however, that the total liability under the
policy will not exceed the limits of liability under the policy; and

(h)
Except in respect of any provision for cancellation or automatic termination
specified in the policy or any endorsement thereof, cover provided by the
endorsement may only be cancelled or materially altered in a manner adverse to
relevant Seller by the giving of not less than thirty (30) days notice in
writing to relevant Seller (or, in respect of war risk coverage, seven (7) days
notice or such lesser notice period as may be generally practiced in the
relevant aviation insurance market).

ARTICLE 11: REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER
11
11.1
Representations, Warranties and Covenants.

Buyer represents, warrants and covenants the following to the relevant Seller
and Owner Participant as of the date hereof and as of the Sale Date for each
Aircraft:
11.1.1
Corporate Status. Buyer is a company duly organized, validly existing and in
good standing under the Laws of the State of Delaware, U.S.A. It has the power
and authority to carry on its business as presently conducted and to perform its
obligations hereunder.

11.1.2
Governmental Approvals. No authorization, approval, consent, license or order
of, or registration with, or the giving of notice to the Aviation Authority or
any other Government Entity is required for the valid authorization, execution,
delivery and performance by Buyer of this Agreement, except, in respect of each
Aircraft, as will have been duly affected as of the Sale Date for such Aircraft.

11.1.3
Binding. Buyer's Board of Directors has authorized Buyer to enter into this
Agreement. This Agreement has been duly executed and delivered by Buyer and
represents the valid, binding and enforceable obligations of Buyer except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
Laws of general application affecting the enforcement of creditors' rights.

11.1.4
Licenses. Buyer holds all licenses, certificates and permits from applicable
Government Entities in its jurisdiction of organization for the performance of
its obligations under this Agreement.





17    



--------------------------------------------------------------------------------




Exhibit 10.1






11.1.5
No Suits. There are no suits, arbitrations or other proceedings pending or, to
the knowledge of Buyer, threatened against Buyer before any court or
administrative agency against or affecting Buyer which, if adversely determined,
would have a material adverse effect on the business, assets or condition
(financial or otherwise) of Buyer or its ability to perform under this
Agreement.

11.1.6
Reserved.



11.1.7
No Restrictions on Payments. To the knowledge of Buyer, there are no present
restrictions on Buyer making the payments required by this Agreement under the
Laws of its jurisdiction of organization.



11.1.8
General Obligations. The obligations of Buyer under this Agreement are direct,
general and unconditional obligations of Buyer and rank or will rank at least
pari passu with all other present and future unsecured and unsubordinated
obligations (including contingent obligations) of Buyer, with the exception of
such obligations as are mandatorily preferred by law and not by reason of any
encumbrance.

11.1.9
No Sovereign Immunity. Buyer, under the Laws of its jurisdiction of organization
or of any other jurisdiction affecting Buyer, is subject to private commercial
law and suit. Neither Buyer nor its properties or assets is entitled to
sovereign immunity under any such Laws. Buyer's performance of its obligations
hereunder constitute commercial acts done for commercial purposes.

11.1.10
No Breach of this Agreement. Buyer is not in breach of its obligations under
this Agreement.

11.1.11
Compliance with Laws. Buyer (i) is not a listed person under any United States,
European Union or United Nations export control or economic sanction and (ii)
will not at any time use, operate, transfer, sell or otherwise make available
the Aircraft in violation of any applicable United States, European Union or
United Nations export control or economic sanction. In respect of each Aircraft,
Buyer acknowledges that in respect of its purchase, use, exportation or transfer
of such Aircraft, compliance with the applicable Laws of all applicable
jurisdictions after the Sale Date for such Aircraft is the sole responsibility
of Buyer.

    




















18    



--------------------------------------------------------------------------------



Exhibit 10.1




ARTICLE 12: REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
12
12.1
Representations, Warranties and Covenants.

In respect of each Aircraft, the relevant Seller represents, warrants and
covenants the following to Buyer as of the date hereof and as of the Sale Date
for such Aircraft and ALL OTHER WARRANTIES, EXPRESS OR IMPLIED HAVE BEEN WAIVED
IN ACCORDANCE WITH ARTICLE 4.3:
12.1.1
Corporate Status. Such Seller is a trust company duly organized, validly
existing and in good standing under the Laws of Delaware, U.S.A, acting not in
its individual capacity but solely as owner trustee under the Trust Agreement
relating to such Aircraft for the benefit of Owner Participant. It has the power
and authority to carry on its business as presently conducted and to perform its
obligations hereunder.

12.1.2
Governmental Approvals. No authorization, approval, consent, license or order
of, or registration with, or the giving of notice to the Aviation Authority or
any Government Entity is required for the valid authorization, execution,
delivery and performance by such Seller of this Agreement.




12.1.3
Binding. This Agreement has been duly authorized, executed and delivered by such
Seller and represents its valid, enforceable and binding obligations of such
Seller except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other Laws of general application affecting the enforcement of
creditors' rights.

12.1.4
No Breach. The execution and delivery of this Agreement, the consummation by
such Seller of the transactions contemplated herein and compliance by such
Seller with the terms and provisions hereof do not and will not contravene any
Law applicable to such Seller, or result in any breach of or constitute any
default under or result in the creation of any Security Interest upon any
property of such Seller pursuant to any indenture, mortgage, chattel mortgage,
deed of trust, conditional sales contract, bank loan or credit agreement,
corporate charter, by law or other agreement or instrument to which such Seller
is a party or by which such Seller or its properties or assets may be bound or
affected.

12.1.5
Title to Aircraft. As of the time of Sale of such Aircraft, such Seller will
have good, valid and marketable title to such Aircraft to transfer to Buyer,
free and clear of all Warranted Security Interests.

ARTICLE 13: REPRESENTATIONS, WARRANTIES AND COVENANTS OF OWNER PARTICIPANT
13
13.1
Representations, Warranties and Covenants.

Owner Participant represents, warrants and covenants the following to Buyer as
of the date hereof and as of the Sale Date for each Aircraft:
13.1.1
Corporate Status. Owner Participant is a statutory trust duly formed, validly
existing and in good standing under the Laws of Delaware, U.S.A. It has the
power and authority to carry on its business as presently conducted and to
perform its obligations hereunder.

13.1.2
Governmental Approvals. No authorization, approval, consent, license or order
of, or registration with, or the giving of notice to the Aviation Authority or
any Government Entity is required for the valid authorization, execution,
delivery and performance by Owner Participant of this Agreement.



19    



--------------------------------------------------------------------------------



Exhibit 10.1




13.1.3
Binding. This Agreement has been duly authorized, executed and delivered by
Owner Participant and represents the valid, enforceable and binding obligations
of Owner Participant except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other Laws of general application affecting the
enforcement of creditors' rights.

13.1.4
No Breach. The execution and delivery of this Agreement, the consummation by
Owner Participant of the transactions contemplated herein and compliance by
Owner Participant with the terms and provisions hereof do not and will not
contravene any Law applicable to Owner Participant, or result in any breach of
or constitute any default under or result in the creation of any Security
Interest upon any property of Owner Participant pursuant to any indenture,
mortgage, chattel mortgage, deed of trust, conditional sales contract, bank loan
or credit agreement, corporate charter, by law or other agreement or instrument
to which Owner Participant is a party or by which Owner Participant or its
properties or assets may be bound or affected.






13.1.5
Sole Owner Participant. As of the time of Sale of each Aircraft, Owner
Participant is the sole “Owner Participant” under the relevant Trust Agreement.

13.1.6
Title. As of the time of Sale of each Aircraft, the relevant Seller will have
good, valid and marketable title to such Aircraft to transfer to Buyer, free and
clear of all Warranted Security Interests.

ARTICLE 14: NOTICES
14
14.1
Manner of Sending Notices.

Any notice, request or information required or permissible under this Agreement
will be in writing and in English. Notices will be delivered in person or sent
by fax, e-mail or letter (mailed airmail, certified and return receipt
requested) or by express courier addressed to the parties as set forth in
Article 14.2. In the case of a fax, notice will be deemed received upon actual
receipt (the date of actual receipt will be deemed to be the date set forth on
the confirmation of receipt produced by the sender's fax machine immediately
after the fax is sent). In the case of an e-mail, notice will be deemed received
by the recipient at the time the sender sends such email, unless the sender
receives an automated e-mail error message. In the case of a mailed letter,
notice will be deemed received on the 10th day after mailing. In the case of a
notice sent by express courier, notice will be deemed received on the date of
delivery set forth in the records of the Person which accomplished the delivery.
If any notice is sent by more than one of the above listed methods, notice will
be deemed received on the earliest possible date in accordance with the above
provisions.
14.2
Notice Information.

All notices connected with this Agreement will be sent:
If to a Seller:
WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee under the relevant Trust Agreement

1100 North Market Street
Wilmington, Delaware
19890-1605, U.S.A.
Attention:    Lease Management        
E-mail:        [###]    




20    



--------------------------------------------------------------------------------



Exhibit 10.1




in each case with a copy to:


AERCAP GLOBAL AVIATION TRUST
4450 Atlantic Avenue
Westpark
Shannon
Co. Clare
Ireland
Attention:         Treasurer
Facsimile:        [###]
E-mail:            [###]


If to Buyer:    SPIRIT AIRLINES, INC.
2800 Executive Way
Miramar, Florida 33025,



United States of America


Attention:    Legal Department
Facsimile:    [###]
E-mail:        [###]
in each case with a copy to:
SPIRIT AIRLINES, INC.
2800 Executive Way
Miramar, Florida 33025,
United States of America


Attention:    Treasury Department
Facsimile:    [
E-mail:        [###]        


or to such other places and numbers as either party directs in writing to the
other party.
ARTICLE 15: GOVERNING LAW AND JURISDICTION
15
15.1
Governing Law and Jurisdiction.

Unless expressly stated otherwise, this Agreement (and any non-contractual
obligations connected with it) will be governed by, and construed in accordance
with, the Governing Law. The Governing Jurisdiction will have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement.
15.2
Service of Process.

Without prejudice to any other mode of service:
15.2.1
Buyer hereby consents to the service of process relating to any proceedings
before the Governing Jurisdiction in connection with this Agreement by prepaid
mailing by certified or registered mail of a copy of the process to Buyer at the
address set forth in Article 14 or by any other method of service allowed by
applicable Law;



21    



--------------------------------------------------------------------------------



Exhibit 10.1




15.2.2
Seller hereby consents to the service of process relating to any proceedings
before the Governing Jurisdiction in connection with this Agreement by prepaid
mailing certified or registered mail of a copy of the process to Seller at the
address set forth in Article 14 or by any other method of service allowed by
applicable Law; and

15.2.3
Owner Participant hereby consents to the service of process relating to any
proceedings before the Governing Jurisdiction in connection with this Agreement
by prepaid mailing by certified or registered mail of a copy of the process to
Owner Participant at the address set forth in Article 14 or by any other method
of service allowed by applicable Law.

15.3
Prevailing Party in Dispute.

If any legal action or other proceeding is brought in connection with or arises
out of any provisions in this Agreement, the prevailing party will be entitled
to recover reasonable attorneys' fees and other costs incurred in such action or
proceedings. The prevailing party will also, to the extent permissible by Law,
be entitled to receive pre and post judgment interest at the Default Interest
Rate.



15.4
Conflict of Laws.

Any warranty, representation or other provision herein made by any party with
respect to an Aircraft or title therein or Security Interests with respect
thereto is made pursuant to the Governing Law and is subject to any Law in or of
the Sale Location and/or the State of Registration in respect of such Aircraft.
15.5
Waiver.

Each party irrevocably and unconditionally waives any right it may have, in any
forum, to jury trial in respect of any dispute or proceedings in connection with
this Agreement. The aforesaid may be filed as a written consent to trial by the
court.
ARTICLE 16:     MISCELLANEOUS
16
16.1
No Brokers.

The Aircraft is being sold and purchased without a broker. If any Person asserts
any claim against any Seller, Owner Participant or Buyer for fees or commissions
by reason of any alleged agreement to act as a broker for any Seller, Owner
Participant or Buyer in this transaction, the party for which said person claims
to have acted will on demand defend, indemnify and hold harmless the other
parties from and against all claims, demands, liabilities, damages, losses,
judgments and expenses of every kind (including legal fees, costs and related
expenses) arising out of such claim.
16.2
Confidentiality.

This Agreement and all non-public information obtained by any party about any
other party are confidential and will not be disclosed by a party to third
parties (other than to such party's auditors, legal or technical advisors or as
required by applicable Law) without the prior written consent of the other
party. If disclosure is required as a result of applicable Law, parties will
cooperate with one another to obtain confidential treatment as to the commercial
terms and other material provisions of this Agreement.
16.3
Rights of Parties.

Subject and without prejudice to Article 4.3, (a) the rights of the parties
hereunder are cumulative, not exclusive, may be exercised as often as each party
considers appropriate and are in addition to its


22    



--------------------------------------------------------------------------------



Exhibit 10.1




rights under general Law, (b) the rights of one party against the other party
are not capable of being waived or amended except by an express waiver or
amendment in writing and (c) any failure to exercise or any delay in exercising
any of such rights will not operate as a waiver or amendment of that or any
other such right, any defective or partial exercise of any such rights will not
preclude any other or further exercise of that or any other such right and no
act or course of conduct or negotiation on a party's part or on its behalf will
in any way preclude such party from exercising any such right or constitute a
suspension or any amendment of any such right.
16.4
Further Assurances.

Each party agrees from time to time to do and perform such other and further
acts and execute and deliver any and all such other instruments as may be
required by Law, reasonably requested by the auditors of the other party or
requested by the other party to establish, maintain or protect the rights and
remedies of the requesting party or to carry out and effect the intent and
purpose of this Agreement.




23    



--------------------------------------------------------------------------------




Exhibit 10.1






16.5
Use of Word "including".

The term "including" is used herein without limitation and by way of example
only.
16.6
Headings.

All article and paragraph headings and captions are purely for convenience and
will not affect the interpretation of this Agreement. Any reference to a
specific article, paragraph or section will be interpreted as a reference to
such article, paragraph or section of this Agreement.
16.7
Invalidity of any Provision.

If any of the provisions of this Agreement become invalid, illegal or
unenforceable in any respect under any Law, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.
16.8
Time is of the Essence.

Time is of the essence in the performance of all obligations of the parties
under this Agreement and, consequently, all time limitations set forth in the
provisions of this Agreement will be strictly observed.
16.9
No Buyer Security Interest.

In relation to each Aircraft, prior to the Sale of such Aircraft, Buyer will not
create any Security Interest (including any international interest or any
prospective international interest) in or over such Aircraft.
16.10
Amendments in Writing.

The provisions of this Agreement may only be amended or modified by a writing
executed by Owner Participant, Buyer and, to the extent such amendment or
modification relates to an Aircraft, the relevant Seller.
16.11
Counterparts.

This Agreement may be executed in any number of identical counterparts, each of
which will be deemed to be an original, and all of which together will be deemed
to be one and the same instrument when each party has signed and delivered one
such counterpart to the other party.
16.12
Assignment.

None of the parties may assign or transfer any of its/their rights, title,
interests, obligations or duties pursuant to this Agreement except with the
prior written consent of the other party.
16.13
Delivery of Documents by E-mail (PDF) or Fax.

Delivery of an executed counterpart of this Agreement by email attachment (PDF)
or by fax will be deemed as effective as delivery of an originally executed
counterpart. Any party delivering an executed counterpart of this Agreement by
email attachment (PDF) or by fax will also deliver an originally executed
counterpart, but the failure of any party to deliver an originally executed
counterpart of this Agreement will not affect the validity or effectiveness of
this Agreement.
    




24    



--------------------------------------------------------------------------------



Exhibit 10.1




16.14
Third Parties.

Any Seller Indemnitee may enforce the provisions of Article 8. Except as set
forth in the foregoing sentence, no term of this Agreement will be enforceable
by any Person who is not a party to this Agreement. Notwithstanding any term of
this Agreement, the consent of any Person who is not a party to this Agreement
is not required in order to rescind or vary this Agreement at any time.
16.15
[###].

EXCEPT FOR IN THE CASE OF A THIRD PARTY CLAIM GIVING RISE TO A LOSS FOR WHICH
BUYER HAS AN INDEMNITY OBLIGATION UNDER ARTICLE 8 OR A PARTY’S BREACH OF ITS
OBLIGATION UNDER ARTICLE 16.2, EACH PARTY HERETO AGREES THAT IT SHALL NOT BE
ENTITLED TO RECOVER, AND HEREBY DISCLAIMS AND WAIVES ANY RIGHT THAT IT MAY
OTHERWISE HAVE TO [###] CONTAINED IN THIS AGREEMENT.
16.16
Entire Agreement.

This Agreement constitutes the entire agreement between the parties in relation
to the sale of the Aircraft by Seller to Buyer and the purchase of the Aircraft
by Buyer from Seller and supersedes all previous proposals, agreements and other
written and oral communications in relation hereto. The parties acknowledge that
there have been no representations, warranties, promises, guarantees or
agreements, express or implied, except as set forth herein.
16.17
Owner Participant Instruction.

Owner Participant hereby instructs each Seller to enter into this Agreement and
perform its obligations hereunder, and to enter into such other documents and
take such other actions as may be necessary to consummate the transactions
contemplated hereby.


25    



--------------------------------------------------------------------------------



Exhibit 10.1




IN WITNESS WHEREOF, each Seller, Owner Participant and Buyer executed this
Agreement as of the date shown at the beginning of this Agreement.
Sellers:
WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2433)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 
 
 
WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2470)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 


WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2473)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 



26    



--------------------------------------------------------------------------------



Exhibit 10.1






WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2485)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 


WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2490)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 


WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2673)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 


WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2679)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 



27    



--------------------------------------------------------------------------------



Exhibit 10.1






WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2704)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 
WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2711)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 


WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 2978)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 


WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 3007)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 



28    



--------------------------------------------------------------------------------



Exhibit 10.1






WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 3017)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 


WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 3026)
 
 
 
By:   /s/ Chad May                                                  
Chad May
 
Its:   Assistant Vice President                                 
 



WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
owner trustee for the Trust Agreement (MSN 3165)
 
By:   /s/ Chad May                                                  
Chad May
Its:   Assistant Vice President                                 



29    



--------------------------------------------------------------------------------



Exhibit 10.1






Buyer:
SPIRIT AIRLINES, INC.
 
 
 
By:   /s/ Edward M. Christie                                
Edward M. Christie
 
Its:   President & CFO                                            
 

Owner Participant:
AERCAP GLOBAL AVIATION TRUST
By:   /s/ Patrick Treacy                                           
Patrick Treacy
Its:   Chief Insurance Officer                                     



30    



--------------------------------------------------------------------------------




Exhibit 10.1




EXHIBIT A: AIRCRAFT DESCRIPTION


Aircraft 1
Aircraft Manufacturer and Model:            Airbus A319-100
Year of Aircraft Manufacture:                2005
Manufacturer's Serial Number:                2433
U.S. Registration Mark:                    N502NK
Engine Manufacturer and Model:            IAE V2524-A5
Engine Serial Numbers:                 V11893 and V11896


Aircraft 2


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2005    
Manufacturer's Serial Number:                2470        
U.S. Registration Mark:                    N503NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V11942 and V11946
Aircraft 3
Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2005    
Manufacturer's Serial Number:                2473        
U.S. Registration Mark:                    N504NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V11963 and V11950
Aircraft 4
Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2005    
Manufacturer's Serial Number:                2485        
U.S. Registration Mark:                    N505NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V11952 and V11965
Aircraft 5


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2005    
Manufacturer's Serial Number:                2490        
U.S. Registration Mark:                    N506NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V11960 and V11971
Aircraft 6


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2006    
Manufacturer's Serial Number:                2673        
U.S. Registration Mark:                    N512NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V12239 and V12204


31    



--------------------------------------------------------------------------------



Exhibit 10.1




Aircraft 7
Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2006    
Manufacturer's Serial Number:                2679        
U.S. Registration Mark:                    N514NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V12207 and V12199
Aircraft 8


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2006    
Manufacturer's Serial Number:                2704        
U.S. Registration Mark:                    N516NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V12232 and V12230
Aircraft 9


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2006    
Manufacturer's Serial Number:                2711        
U.S. Registration Mark:                    N517NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V12218 and V12225
Aircraft 10


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2007    
Manufacturer's Serial Number:                2978        
U.S. Registration Mark:                    N527NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V12474 and V12478
Aircraft 11


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2007    
Manufacturer's Serial Number:                3007        
U.S. Registration Mark:                    N529NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V12458 and V12496
Aircraft 12


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2007    
Manufacturer's Serial Number:                3017        














32    



--------------------------------------------------------------------------------



Exhibit 10.1




U.S. Registration Mark:                    N530NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V12506 and V12512


33    



--------------------------------------------------------------------------------



Exhibit 10.1




Aircraft 13


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2007    
Manufacturer's Serial Number:                3026        
U.S. Registration Mark:                    N531NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V12518 and V12537
Aircraft 14


Aircraft Manufacturer and Model:            Airbus A319-100    
Year of Aircraft Manufacture:                2007    
Manufacturer's Serial Number:                3165        
U.S. Registration Mark:                    N532NK        
Engine Manufacturer and Model:            IAE V2524-A5        
Engine Serial Numbers:                 V12632 and V12607


34    



--------------------------------------------------------------------------------




Exhibit 10.1




EXHIBIT A-1: BASE PURCHASE PRICE AND SCHEDULED SALE MONTH




Aircraft


MSN


Base Purchase Price $US


Scheduled Sale Month
1
2433
$[###]
June 2018
2
2470
$[###]
May 2018
3
2473
$[###]
May 2018
4
2485
$[###]
June 2018
5
2490
$[###]
June 2018
6
2673
$[###]
June 2018
7
2679
$[###]
June 2018
8
2704
$[###]
May 2018
9
2711
$[###]
May 2018
10
2978
$[###]
April 2018
11
3007
$[###]
May 2018
12
3017
$[###]
April 2018
13
3026
$[###]
April 2018
14
3165
$[###]
April 2018
Total:
 
$285,000,000
 







35    



--------------------------------------------------------------------------------




Exhibit 10.1




EXHIBIT B: LEASES


1.The aircraft lease agreement dated as of October 26, 2005 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 3017 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
2.The aircraft lease agreement dated as of October 26, 2005 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 3007 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
3.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 2473 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
4.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 2490 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
5.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 2470 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
6.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 2673 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
7.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 2704 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
8.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 2433 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
9.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Corporation (LESSOR) and Spirit Airlines, Inc. in respect of one Airbus
A319-100 aircraft with manufacturer’s serial number 2711 (the Aircraft), as the
same has been amended, supplemented, assigned, transferred or otherwise modified
(the Lease).
10.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the


36    



--------------------------------------------------------------------------------



Exhibit 10.1




Aircraft (LESSOR) and Spirit Airlines, Inc. in respect of one Airbus A319-100
aircraft with manufacturer’s serial number 2978 (the Aircraft), as the same has
been amended, supplemented, assigned, transferred or otherwise modified (the
Lease).
11.The aircraft lease agreement dated as of October 26, 2005 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 3165 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
12.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 2485 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
13.The aircraft lease agreement dated as of October 26, 2005 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 3026 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).
14.The aircraft lease agreement dated as of April 30, 2004 between Wilmington
Trust Company acting not in its individual capacity but solely as owner trustee
for the Trust Agreement relating to the Aircraft (LESSOR) and Spirit Airlines,
Inc. in respect of one Airbus A319-100 aircraft with manufacturer’s serial
number 2679 (the Aircraft), as the same has been amended, supplemented,
assigned, transferred or otherwise modified (the Lease).


37    



--------------------------------------------------------------------------------




Exhibit 10.1




EXHIBIT C: TRUST AGREEMENTS


1.
Trust Agreement (MSN 2433), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2433 (the “Trust Agreement (MSN
2433)”).

2.
Trust Agreement (MSN 2470), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2470 (the “Trust Agreement (MSN
2470)”).

3.
Trust Agreement (MSN 2473), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2473 (the “Trust Agreement (MSN
2473)”).

4.
Trust Agreement (MSN 2485), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2485 (the “Trust Agreement (MSN
2485)”).

5.
Trust Agreement (MSN 2490), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2490 (the “Trust Agreement (MSN
2490)”).

6.
Trust Agreement (MSN 2673), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2673 (the “Trust Agreement (MSN
2673)”).

7.
Trust Agreement (MSN 2679), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2679 (the “Trust Agreement (MSN
2679)”).

8.
Trust Agreement (MSN 2704), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2704 (the “Trust Agreement (MSN
2704)”).

9.
Trust Agreement (MSN 2711), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2711 (the “Trust Agreement (MSN
2711)”).

10.
Trust Agreement (MSN 2978), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 2978 (the “Trust Agreement (MSN
2978)”).

11.
Trust Agreement (MSN 3007), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 3007 (the “Trust Agreement (MSN
3007)”).



38    



--------------------------------------------------------------------------------



Exhibit 10.1




12.
Trust Agreement (MSN 3017), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 3017 (the “Trust Agreement (MSN
3017)”).

13.
Trust Agreement (MSN 3026), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 3026 (the “Trust Agreement (MSN
3026)”).

14.
Trust Agreement (MSN 3165), dated as of February 1, 2013, between AerCap Global
Aviation Trust and Wilmington Trust Company (as assigned), not in its individual
capacity, but solely as Owner Trustee with respect to the Airbus A319-100
aircraft bearing manufacturer's serial number 3165 (the “Trust Agreement (MSN
3165)”).



39    



--------------------------------------------------------------------------------




Exhibit 10.1




EXHIBIT D: AIRCRAFT CONDITION


AS-IS; WHERE-IS AND WITH ALL FAULTS


40    



--------------------------------------------------------------------------------




Exhibit 10.1




EXHIBIT E: ACCEPTANCE CERTIFICATE


SPIRIT AIRLINES, INC. ("Buyer") and WILMINGTON TRUST COMPANY, acting not in its
individual capacity but solely as owner trustee (“Owner Trustee”) under the
Trust Agreement (MSN [●]), dated as of [●], between AerCap Global Aviation Trust
and Wilmington Trust Company (in such capacity as Owner Trustee, "Seller"), do
hereby represent, acknowledge, warrant and agree as follows:
1.
Buyer and Seller are parties to the Aircraft Sale Agreement dated as of March
28, 2018 (hereinafter referred to as the "Sale Agreement") pursuant to which
Buyer has agreed to purchase the Aircraft (as defined below). Words used herein
with capital letters and not otherwise defined will have the meanings set forth
in the Sale Agreement.

2.
Buyer has this          day of          (Time:        ) at          accepted for
purchase from Seller:

(a)
One used Airbus model A319-100 aircraft bearing manufacturer's serial number [*]
and U.S. Registration Mark N[*], together with two International Aero Engines AG
(IAE) model V2524-A5 engines bearing manufacturer's serial numbers V[*] and V[*]
(each of which has 750 or more rated take off horse power), and all Parts
attached thereto (the “Aircraft”).

(b)
All Aircraft Documentation relating the Aircraft.

3.
All of the foregoing has been delivered and accepted on the date set forth above
to Buyer's full satisfaction and pursuant to the terms and provisions of the
Sale Agreement.

4.
The Aircraft and Aircraft Documentation relating to the Aircraft have been fully
examined by Buyer and have been received in a condition fully satisfactory to
Buyer and in full conformity with the Sale Agreement in every respect.

5.
Buyer agrees that it is purchasing the Aircraft "AS IS, WHERE IS AND WITH ALL
FAULTS" and subject to the terms and conditions of the Sale Agreement.

Dated on the date set forth above
WILMINGTON TRUST COMPANY,
acting not in its individual capacity but solely
as Owner Trustee


By:     ___________________________                        
Its:     ___________________________                        


SPIRIT AIRLINES, INC.
By:     ____________________________                        
Its:     ____________________________                        






41    



--------------------------------------------------------------------------------



Exhibit 10.1




ATTACHMENTS:    1. List of Aircraft Documentation


42    



--------------------------------------------------------------------------------




Exhibit 10.1




EXHIBIT F: WARRANTY BILL OF SALE
WILMINGTON TRUST COMPANY, as acting not in its individual capacity but solely as
owner trustee (“Owner Trustee”) under the Trust Agreement (MSN [●]), dated as of
[●], between AerCap Global Aviation Trust and Wilmington Trust Company (in such
capacity as Owner Trustee, “Seller”), is the owner of good, valid and marketable
title to the following:
1.    One used Airbus model A319-100 aircraft bearing manufacturer's serial
number [*].
2.
Two used International Aero Engines AG (IAE) model V2524-A5 engines bearing
manufacturer's serial numbers V[*] and V[*].

3.
All Parts installed in or attached to such aircraft and engines.

4.    All Aircraft Documentation applicable to such aircraft and engines.
(collectively, the "Aircraft")
For and in consideration of the sum of One United States Dollar and other
valuable consideration, receipt of which is hereby acknowledged, Seller does
hereby sell, grant, transfer, deliver and set over to Buyer and its successors
and assignees forever all of Seller's right, title and interest in and to the
Aircraft, to have and to hold the Aircraft for its and their use forever.
Subject to the terms of the Aircraft Sale Agreement, dated as of March 28, 2018,
among, inter alios, Seller, AerCap Global Aviation Trust and SPIRIT AIRLINES,
INC. ("Buyer"), Seller hereby warrants to Buyer and its successors and assigns
that there is hereby conveyed to Buyer good, valid and marketable title to the
Aircraft, free and clear of any and all Warranted Security Interests, and that
Seller will warrant and defend such title forever against all claims and
demands.
Unless otherwise defined herein, capitalized terms used in this bill of sale
have the same meaning as those used in the Aircraft Sale Agreement.
IN TESTIMONY WHEREOF Seller has executed this bill of sale at         hours
(        time) this day of             .


WILMINGTON TRUST COMPANY,
acting not in its individual capacity but
solely as Owner Trustee


By: _________________________
Title: _______________________




43    



--------------------------------------------------------------------------------




Exhibit 10.1




EXHIBIT G: FORM OF LEASE TERMINATION AGREEMENT


Effective as of this ___ day of _____, 201_, the undersigned Wilmington Trust
Company, acting not in its individual capacity but solely as owner trustee
(“Owner Trustee”) under the Trust Agreement (MSN [●]), dated as of [●], between
AerCap Global Aviation Trust and Wilmington Trust Company, as lessor ("LESSOR"),
and Spirit Airlines, Inc., as lessee ("LESSEE"), under that certain Aircraft
Lease Agreement, dated as of [*], between Lessor and Lessee, as further
described on the attached Annex (the “Lease”), in respect of one Airbus model
A319-100 aircraft bearing manufacturer's serial number [*] and United States
registration mark N[*]NK and the aircraft engines described on the attached
Annex (the "Aircraft"), hereby terminate the leasing of the Aircraft and further
release the Aircraft from all the terms and conditions of the Lease.
LESSOR and LESSEE acknowledge that the Aircraft is being sold by LESSOR to
LESSEE and that the Aircraft will not be returned to LESSOR pursuant to the
Lease.
LESSOR expressly waives its right to redelivery of the Aircraft on the expiry of
the Lease in the condition required by the Lease.
LESSOR and LESSEE acknowledge that LESSOR will return the Security Deposit and
Reserves to LESSEE by netting such amounts from the purchase price for the
Aircraft. Upon such netting, LESSEE expressly waives and releases any claim,
right or interest in and to the Security Deposit and Reserves.


The leasing of the Aircraft is hereby terminated; provided that all obligations
under the Lease that by their express terms survive the termination of the Lease
(or of the leasing of the Aircraft thereunder) shall remain in full force and
effect.
This Lease Termination Agreement may be executed in counterparts. Delivery of an
executed counterpart of this Lease Termination Agreement by fax or e-mail will
be deemed as effective as delivery of an originally executed counterpart.
IN WITNESS WHEREOF, LESSOR and LESSEE have caused this Lease Termination
Agreement to be executed by their respective officers as of the day and year
first written above.
[Signature Page Follows]


44    



--------------------------------------------------------------------------------



Exhibit 10.1






Lessor:
WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
Owner Trustee
 
 
 
By: ________________________________
Name: ______________________________
 
Its: ________________________________
 

 
Lessee:
SPIRIT AIRLINES, INC.
 
 
 
By: ________________________________
Name: ______________________________
 
Its: ________________________________
 







45    



--------------------------------------------------------------------------------




Exhibit 10.1




EXHIBIT H: FORM OF FAA LEASE TERMINATION
RELEASE AND TERMINATION




The undersigned hereby agree that the Aircraft Lease Agreement listed on Annex A
hereto is hereby terminated (except for those obligations that are expressly
stated to survive termination) with respect to the Airbus model A319-100
aircraft bearing manufacturer's serial number [*] and U.S. registration mark [*]
(the "Airframe") and the two International Aero Engines AG (IAE) model V2524-A5
aircraft engines bearing manufacturer's serial numbers V[*] and V[*] (the
"Engines") and the Airframe and Engines are no longer subject to the terms
thereof.


This Release and Termination may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.




Dated: ____________________, 201_    




[SIGNATURES APPEAR ON FOLLOWING PAGE]


46    



--------------------------------------------------------------------------------



Exhibit 10.1








IN WITNESS WHEREOF, the parties hereto have caused this Release and Termination
to be executed by their duly authorized representatives on the date first above
written.


WILMINGTON TRUST COMPANY, acting not in its individual capacity but solely as
Owner Trustee
 
 
 
By: ________________________________
Name: ______________________________
 
Its: ________________________________
 

 
SPIRIT AIRLINES, INC., as Lessee
 
 
 
By: ________________________________
Name: ______________________________
 
Its: ________________________________
 





47    

